NO. 12-13-00122-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

DARLENE FIKE AS NEXT FRIEND                                   §          APPEAL FROM THE THIRD
OF H.E.B., A MINOR,
APPELLANT

V.                                                         §             JUDICIAL DISTRICT COURT

TRAVIS MILLER, JIM GREGORY
AND LATEXO INDEPENDENT
SCHOOL DISTRICT,
APPELLEES                                                 §              ANDERSON COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant Darlene Fike, as next friend of H.E.B., a minor, filed a notice of appeal
indicating her intent to appeal an order granting a motion to dismiss filed by Appellees Travis
Miller and Jim Gregory. Having determined that the order does not appear to dispose of all
parties to the underlying suit, this court notified Fike on April 18, 2013, that there is no final
judgment or other appealable order included in the information received in this appeal. Fike was
further notified that the appeal would be dismissed unless the information was amended on or
before April 25, 2013, to show the jurisdiction of this court.
         The April 25, 2013 deadline has now passed, and Fike has neither shown this court’s
jurisdiction nor otherwise responded to this court’s April 18, 2013 notice.1 Accordingly, we
dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered May 22, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                    (PUBLISH)
         1
          We also note that Fike has not paid the filing fee or filed a docketing statement, despite this court’s May 2,
2013 notice that the appeal would be dismissed if she did not do so by May 13, 2013.
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                            MAY 22, 2013


                                        NO. 12-13-00122-CV
                DARLENE FIKE AS NEXT FRIEND OF H.E.B., A MINOR,
                                   Appellant
                                      V.
                      TRAVIS MILLER, JIM GREGORY AND
                   LATEXO INDEPENDENT SCHOOL DISTRICT,
                                   Appellees



                            Appeal from the 3rd Judicial District Court
                         of Anderson County, Texas. (Tr.Ct.No. 3-41442)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.